Citation Nr: 1822443	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for a service-connected acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) prior to May 1, 2017, and in excess of 70 percent disabling thereafter.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for PTSD and assigned an initial 30 percent evaluation effective January 2008.

A July 2011 rating decision increased the disability rating to 50 percent effective the date of service connection.  A January 2018 disability rating decision increased the rating to 70 percent effective May 1, 2017.
 
The Board remanded this case in October 2017 for further development.  The Board finds that although the Veteran did not appear for the VA examination, its remand instructions were complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In October, 2017, the Board also remanded the issue of entitlement to a TDIU.  The January 2018 rating decision granted entitlement to a TDIU.


FINDINGS OF FACTS

1.  Prior to May 1, 2017, the Veteran's acquired psychiatric disorder caused occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  As of May 1, 2017, the Veteran's acquired psychiatric disorder was shown to cause occupational and social impairment with deficiencies in most areas, but it has not been shown to cause total occupational and social impairment.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent prior to May 1, 2017, and in excess of 70 percent after May 1, 2017, for the Veteran's PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private treatment records and lay statements have been obtained.  

The Veteran was also provided with a 2010 VA examination and neither the Veteran nor his representative is currently objecting to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Upon the October 2017 Board remand, VA attempted to schedule a VA examination to determine the severity of the Veteran's acquired psychiatric disorder, but the Veteran failed to appear for the examination.  Of record is a 2013 VA social work notation that the Veteran was deported to Guyana and the claims file also contains an October 2017 statement in support of claim with the Veteran's new address and phone number in Guyana.  

The purpose of the VA examination was to obtain current information about the Veteran's PTSD, and while the Veteran was unable to participate in a VA examination, he did submit a private medical statement dated in November 2017 from Georgetown Public Hospital regarding his current psychiatric symptomatology.  As such, the Board concludes that the examination request and remand instructions have been substantially complied with.  Thus, the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the medical evidence of record.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. Increased Rating

The Veteran filed an April 2009 claim to re-open his April 1996 acquired psychiatric disorder service-connection claim.  The Veteran was granted service connection for his PTSD in a January 2011 rating decision, and was initially rated at 30 percent effective January 28, 2008, this rating was subsequently increased to 60 percent by a July 2011 rating decision.  In a January 2018 rating decision, the Veteran was granted a 70 percent rating effective May 1, 2017.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms
as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Prior to May 1, 2017, the Veteran's psychiatric disability was rated at 50 percent.

Turning to the evidence of record, the record indicates that the Veteran submitted several reports from the Bureau of Prisons Health Services Medical Duty Status (the Veteran was incarcerated in December 1985 and slated for release in December 2015); however, the statements do not address his acquired psychiatric disorder.

The Veteran was afforded a VA PTSD examination in December 2010.  The Veteran reported complaints of insomnia, depression and anxiety.  The Veteran is single and incarcerated.  During the evaluation the doctor reported the Veteran's mood to be fearful, dysphoric and depressed.  Thought process and content were unremarkable.  No delusions were noted and he denied having any homicidal or suicidal ideations.  He reported suffering from panic attacks 2 to 3 times a day lasting from a few minutes to 30 minutes.  The Veteran expressed diminished interest in activities and lacked motivation to socialize with other people.  He was noted to not have held a job while in prison for over 20 years.  His concentration and attention span was noted to be poor.  Recent and remote memory was good.  The examiner noted that the Veteran was cooperative and oriented to person, time and place, had good hygiene and judgement.  The examiner opined that the Veteran's acquired psychiatric disorder signs and symptoms resulted in reduced reliability and productivity due to mental disorder.

In addition, the Veteran submitted letters describing his experiences while in service, serving as a medic, and letters from people that knew the Veteran before and after service.  The statements basically describe how treating severely wounded service-members in the military has effected the Veteran and do not address the Veteran's current acquired psychiatric disorder symptoms.

The Veteran also submitted buddy statements that support the Veteran's symptoms of sleep impairments and difficulty eating meat because it looked like human body parts and smelled like burning flesh.  

In a February 2011 statement from H. W., he described his recollections of the Veteran's treatment with him from 1994 to 1997.  He stated that it was clear that the Veteran was suffering from PTSD.  However, the Veteran has since been service connected for PTSD, and the statement describe treatment outside the appeal period.

A June 2011 letter from M.S.M., PhD stated that he treated the Veteran from September 1998 to December 2009.  However, treatment records were not included with his statement.  The doctor recalled from memory that the Veteran's symptoms included social phobia, hyperarousal, nightmares, emotional numbing, anxiety depression, distractibility, decreased concentration, fatigue tiredness loss of energy and feelings of worthlessness and guilt.

A March 2012 statement from J.H.H. PhD stated that the Veteran made an exemplary adjustment to prison, and received complementary evaluations.  He interviewed him and reported the Veteran's symptoms to include hypervigilance and intrusive memories.  

A June 2012 statement from S. R. from the Institute for Crime and Trauma Survivors provided his interpretation of the Veteran's disability as it related to the Rating Schedule.  He believes that a higher evaluation is warranted based on sleeping impairment, anxiety, depression, panic attacks, lack of motivation and concentration, irritability, anger, exaggerated startle response and intrusive recollections.  However, he did not provide medical that would support a higher rating.

Here, the 2010 VA examiner opined that the Veteran's acquired psychiatric disorder signs and symptoms resulted in occupational and social impairment with reduced reliability and productivity due to mental disorder.  The examiner interviewed the Veteran, reviewed the entire claims file and provided supporting rationale and provides significant probative value.  Ultimately, when asked to classify the Veteran's level of disability, the examiner found his psychiatric symptomatology was most commensurate with a 50 percent rating.  This is the most probative evidence, and it is afforded the most weight.

In addition, a review of the record and lay medical statements that discuss his acquired psychiatric disorder symptomology do not meet the criterial for a higher disability rating and the weight of the evidence more approximate to a 50 percent evaluation before May 1, 2017.

As noted, the Veteran's rating was increased to 70 percent as of May 1, 2017.  However, the evidence of record does not support the conclusion that a 100 percent rating is warranted, as the evidence does not show that the Veteran's psychiatric symptomatology renders him totally socially and totally occupationally impaired. 

A November 2017 statement from Georgetown Public Hospital Corporation in Guyana, confirmed the Veteran's diagnosis for PTSD, and noted that he was experiencing symptoms that included impaired sleep, lack of appetite, restlessness, loss of interests in activities, isolation, low motivation, poor concentration, lack of self-care, detached feelings, agitation, flashbacks, daily panic attacks, cold sweat, noise and light are bothersome, hypervigilance, nightmares, inability to eat meat as it smells like human flesh, headaches and suicidal ideation.  The doctor reported treating the Veteran with medication and states that he is using the tools that he has to provide the Veteran the best care possible during their time together.  

As noted above, a 100 percent schedular rating requires that total social and total occupational impairment be shown.  Moreover, it is not just the symptoms that are present, but rather it is how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the Veteran's psychiatric symptomatology has clearly caused significant impairment, but it cannot be said that he experienced total social impairment as a result of the psychiatric symptomatology.  Here, the Veteran is able to interact with friends to obtain statements for his claim.  He is also clearly in contact with family in America as suggested by communications that have been made on his behalf.   

As such, it is clear that the Veteran is capable of some level of social interaction and therefore it cannot be said that he is totally socially impaired.  Of note, the Veteran was found to be unable to work on account of his PTSD and was awarded TDIU.

Accordingly, the Veteran is not entitled to a rating in excess of 50 percent prior to May 1, 2017, and/or in excess of 70 percent after May 1, 2017, for his acquired psychiatric disorder to include PTSD.


ORDER

A rating in excess of 70 percent, to include a rating in excess of 50 percent prior to May 1, 2017, for acquired psychiatric disorder to include PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


